Citation Nr: 1645595	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  13-08 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1969 to July 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision in which the RO denied service connection for PTSD.  In July 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2013.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) later in March 2013.

In the Veteran's March 2013 substantive appeal, he requested a Board hearing before a Veterans Law Judge.  Although the hearing was scheduled for a date in December 2015, as explained below, in a December 2015 communication, he withdrew his appeal, which effectively withdrew his Board hearing request.  See 38 C.F.R. § 20.704(e) (2015).

This matter was characterized as a claim for service connection for PTSD in the February 2013 SOC.  However, the record plainly reflects that the RO denied entitlement to service connection for PTSD in a March 2009 rating decision, and the Veteran did not appeal that determination,  Hence, the claim on appeal is properly characterized as a request to reopen a previously denied claim for service connection for PTSD.  See 38 U.S.C.A. §§ 7105, 5108 (West 2015); 38 C.F.R. §§  3.156, 20.302, 20.1103 (2015).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDING OF FACT

In December 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw any claim(s) pending on appeal.  

CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the petition to reopen the claim for service connection for PTSD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a December 2015 statement, the Veteran notified the Board that he wished to withdraw any pending claim(s) on appeal.  Such statement encompasses his  petition to reopen a previously-denied claim for service connection for PTSD.  Thus, no allegations of errors of fact or law remain for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review this matter, and it must be dismissed.


ORDER

The appeal as to the petition to reopen the claim for service connection for PTSD is dismissed.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


